Citation Nr: 0811170	
Decision Date: 04/04/08    Archive Date: 04/14/08

DOCKET NO.  04-40 310	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas


THE ISSUES

1.  Entitlement to service connection for residuals of a back 
injury.

2.  Entitlement to service connection for residuals of a 
right ankle injury.

3.  Entitlement to service connection for facial scars.


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

C. Kedem, Counsel



INTRODUCTION

The veteran served on active duty from December 1962 to May 
1967.

This matter comes to the Board of Veterans' Appeals (Board) 
from a June 2004 rating decision by which the RO denied 
entitlement to the benefits sought herein.  

In connection with this appeal, the veteran requested a 
personal hearing before a Veterans Law Judge at the RO.  He 
withdrew his hearing request in January 2008.  See 38 C.F.R. 
§ 20.704(e) (2007).  Accordingly, the Board will proceed with 
consideration of the veteran's claim based on the evidence of 
record, as he has requested.

The issue of entitlement to service connection for facial 
scars is addressed in the REMAND portion of the decision 
below and is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  Residuals of a back injury are not shown to be related to 
the veteran's active duty service.

2.  Residuals of an in-service right ankle injury are not 
apparent from the evidence.


CONCLUSIONS OF LAW

1.  Service connection for residuals of a back injury is not 
warranted.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.303 (2007).

2.  Service connection for residuals of a right ankle injury 
is not warranted.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.303 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA) 

As provided for by VCAA, VA has a duty to notify and assist 
claimants in substantiating a claim for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 
& Supp. 2007); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a) (2007).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) must ask the claimant to provide any evidence in her or 
his possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  This notice must be provided prior 
to an initial unfavorable decision on a claim by the agency 
of original jurisdiction (AOJ), in this case the RO.  
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the U.S. 
Court of Appeals for Veterans Claims (Court) held that, upon 
receipt of an application for a service-connection claim, 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to 
review the information and the evidence presented with the 
claim and to provide the claimant with notice of what 
information and evidence not previously provided, if any, 
will assist in substantiating, or is necessary to 
substantiate, each of the five elements of the claim, 
including notice of what is required to establish service 
connection and that a disability rating and an effective date 
for the award of benefits will be assigned if service 
connection is awarded.  

Here, the VCAA duty to notify was satisfied by way of a 
letters sent to the veteran in October 2003 and March 2006 
that fully addressed all four notice elements and was sent 
prior to the initial AOJ decision in this matter.  The 
letters informed the veteran of what evidence was required to 
substantiate the claims and of the veteran's and VA's 
respective duties for obtaining evidence.  The veteran was 
also asked to submit evidence and/or information in his 
possession to the AOJ.  Finally, he was advised of disability 
ratings and effective dates as mandated by the Court in 
Dingess.

VA has a duty to assist the veteran in the development of the 
claim.  This duty includes assisting the veteran in the 
procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

In determining whether the duty to assist requires that a VA 
medical examination be provided or medical opinion obtained 
with respect to a veteran's claim for benefits, there are 
four factors for consideration.  These four factors are:  
(1) whether there is competent evidence of a current 
disability or persistent or recurrent symptoms of a 
disability; (2) whether there is evidence establishing that 
an event, injury, or disease occurred in service, or evidence 
establishing certain diseases manifesting during an 
applicable presumption period; (3) whether there is an 
indication that the disability or symptoms may be associated 
with the veteran's service or with another service-connected 
disability; and (4) whether there otherwise is sufficient 
competent medical evidence of record to make a decision on 
the claim.  38 U.S.C. § 5103A(d) and 38 C.F.R. § 3.159(c)(4).  

With respect to the third factor above, the Court has stated 
that this element establishes a low threshold and requires 
only that the evidence "indicates" that there "may" be a 
nexus between the current disability or symptoms and the 
veteran's service.  The types of evidence that "indicate" 
that a current disability "may be associated" with military 
service include, but are not limited to, medical evidence 
that suggests a nexus but is too equivocal or lacking in 
specificity to support a decision on the merits, or credible 
evidence of continuity of symptomatology such as pain or 
other symptoms capable of lay observation.  McLendon v. 
Nicholson, 20 Vet. App. 79 (2006).  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the veteran.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  The RO has obtained VA and private 
medical records identified by the veteran as well as the 
service medical records and service personnel records.  The 
veteran was also afforded an opportunity to present evidence 
and argument before a Veterans Law Judge at the RO, but he 
withdrew that request and provided no testimony.  VA medical 
examinations were not provided but are not necessary herein 
because there is no evidence of back or right ankle injuries 
in service and because, to this day, there is no evidence of 
a right ankle disability.  38 U.S.C. § 5103A(d) and 38 C.F.R. 
§ 3.159(c)(4).  Under such circumstances, a VA medical 
examination need not be provided.  Id.  Significantly, 
neither the veteran nor his representative has identified, 
and the record does not otherwise indicate, any additional 
existing evidence that is necessary for a fair adjudication 
of the claim that has not been obtained.  Hence, no further 
notice or assistance to the veteran is required to fulfill 
VA's duty to assist the veteran in the development of the 
claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 
F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. 
App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).

Standard of Review 

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given the claimant.  38 
U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990); 38 C.F.R. § 3.102.  

When the positive and negative evidence as to a claim is in 
approximate balance, thereby creating a reasonable doubt as 
to the merits of a claim, the claimant prevails.  Ortiz v. 
Principi, 274 F.3d 1361 (Fed. Cir. 2001).  

If the Board determines that the preponderance of the 
evidence is against the claim, it has necessarily found that 
the evidence is not in approximate balance, and the benefit 
of the doubt rule is inapplicable.  Id. at 1365.

Law and Regulations 

Service connection will be granted if it is shown that the 
veteran suffers from disability resulting from an injury 
suffered or disease contracted in line of duty, or for 
aggravation of a preexisting injury suffered or disease 
contracted in line of duty, in the active military, naval, or 
air service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  

That an injury occurred in service alone is not enough; there 
must be chronic disability resulting from that injury.  If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  
38 C.F.R. § 3.303(b).  

Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

Discussion

The veteran provided a recitation of his allegations in an 
October 2003 written statement.  He asserts that in 1963 or 
1964, he slid down an icy embankment and sustained a back 
injury.  He was taken to a field hospital and told he had a 
slipped disc in the low back.  He maintains that he has had 
back trouble ever since that led to a lumbar laminectomy in 
1999.  He further recounts that in 1967, he stepped into a 
booby trap and "got a bamboo stake through [the] right 
ankle."  Again, he indicates that he was treated in a field 
hospital where he was "stitched up" and given crutches for 
three weeks.  

The service medical records show no back or right ankle 
injuries.  

Post-service private medical evidence reflects that the 
veteran sustained a work-related back injury in February 1998 
after falling off an escalator onto wheel treads.  He 
underwent a lumbar laminectomy in 1999.  The evidence 
reflects that he is currently receiving medical treatment for 
a multitude of disorders of the low back.

The post-service medical records make no reference to any 
disability of the right ankle.

The veteran's assertions regarding in-service low back and 
right ankle injuries are not corroborated by contemporaneous 
evidence.  While he claims that injuries to the low back and 
right ankle were treated in field hospitals, there is no 
subsequent mention in the service medical records of these 
alleged injuries or residuals thereof.  Thus, even if the 
injuries were sustained as indicated, they could not have 
been productive of significant or lasting injury.  If they 
had, presumably, the service medical records and discharge 
documents would have reflected a history of such injuries.  

Regardless of any doubts as to the veteran's credibility, 
service connection for the claimed disabilities is not 
warranted.  38 C.F.R. § 3.303.  The evidence of record 
reflects no right ankle injury in service, and post-service 
medical evidence shows no right ankle disability.  Absent a 
present disability, service connection cannot be granted.  
Indeed, in Brammer v. Derwinski, 3 Vet. App. 223 (1992), the 
Court noted that Congress specifically limited entitlement 
for service-connected disease or injury to cases where such 
incidents had resulted in a disability.  See also Rabideau v. 
Derwinski, 2 Vet. App. 141, 143 (1992) (service connection 
may not be granted unless a current disability exists).  A 
"current disability" means a disability shown by competent 
medical evidence to exist.  See Chelte v. Brown, 10 Vet. App. 
268 (1997).  As such, service connection for a right ankle 
disability is denied.  Id.; 38 C.F.R. § 3.303; Brammer, 
supra; Rabideau, supra.

As to the low back, the veteran certainly has current 
disorders.  The competent evidence, however, does not reflect 
any sort of a nexus between a current low back disability and 
service.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494-5 
(1992); see also 38 C.F.R. § 3.159 (a)(1) (competent medical 
evidence means evidence provided by a person who is qualified 
through education, training, or experience to offer medical 
diagnoses, statements, or opinions).  As underscored above, 
moreover, there is no evidence to corroborate the veteran's 
allegations of a back injury in service.  Moreover, there is 
no evidence other than the veteran's self-serving assertions 
of a link between a current low back disability and service.  
As such, service connection for a low back disability is 
denied.  38 C.F.R. § 3.303.

The preponderance of the evidence weighs against the 
veteran's claims.  There is no competent medical evidence of 
record showing a right ankle disability, and there is no 
competent medical evidence of a nexus between the current low 
back disabilities and service.  As such, the preponderance of 
the evidence weighs against each of the veteran's claims, and 
the benefit of the doubt rule, therefore, is not for 
application.  See Ortiz, 274 F.3d at 1365; see also 
38 U.S.C.A. § 5107.


ORDER

Service connection for residuals of a back injury is denied.

Service connection for residuals of a right ankle injury is 
denied.


REMAND

The veteran asserts that in 1967, he sustained facial scars 
caused by a mortar blast.  This allegation is not 
corroborated by the evidence of record.  The service medical 
records do, however, indicate that the veteran sustained a 
laceration to the right side of the forehead during an 
assault and skinned his forehead after passing out from 
drunkenness.  No residual facial scars are apparent from the 
service medical records.  Nonetheless, the Board requires a 
VA dermatologic examination in order to make an accurate 
determination in this matter.  That is, the Board is 
compelled to seek a medical opinion regarding the presence of 
facial scars and, if such scars are found, and opinion 
regarding their respective etiologies.  The examination 
report should contain the information requested below.

Also, to ensure that the record is complete, the RO should 
associate with the claims file clinical records from the VA 
North Texas Health Care System dated from January 27, 2006 to 
the present.

Accordingly, the case is REMANDED to the RO via the AMC for 
the following action:

1.  Associate with the claims file all 
clinical records from the VA North Texas 
Health Care System dated from January 27, 
2006 to the present.

2.  Schedule a VA dermatologic examination 
to determine whether the veteran has any 
facial scars.  With respect to any facial 
scar identified, the examiner should opine 
regarding its etiology.  The examination 
report should indicate that the claims 
file was reviewed in conjunction with the 
examination, and a rationale for all 
conclusions should be provided.

3.  After the development requested above 
has been completed to the extent possible 
and after undertaking any additional 
development deemed necessary, review the 
record and readjudicate the veteran's 
claim.  If the decision remains 
unfavorable to the veteran, a supplemental 
statement of the case should be prepared.  
The veteran and his representative should 
be provided with the supplemental 
statement of the case, and an appropriate 
period of time should be allowed for 
response.

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the Court for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



____________________________________________
John E. Ormond, Jr.
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


